856 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas E. GIRARD, Plaintiff-Appellant,v.Thomas ANTOR;  Richard Steele;  Grand Rapids Junior College;City of Grand Rapids;  Shelley Stefaniak;  Susan VanderMullen;  Christine Yared;  Stephen Smolenski;  State ofMichigan, Defendants-Appellees.
No. 88-1373.
United States Court of Appeals, Sixth Circuit.
Aug. 23, 1988.

Before KENNEDY and WELLFORD, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Thomas E. Girard moves to supplement the record in his appeal from the district court's order dismissing this civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Girard sued the defendants concerning his arrest for trespassing on the Grand Rapids Junior College campus while he was distributing political leaflets.  The district court held that the plaintiff had no constitutional right to distribute literature on private property, and the court granted sanctions against the plaintiff when it dismissed his case.


3
After an examination of the record and the briefs, we agree with the conclusions of the district court for the reasons stated in its opinions.  Accordingly, the motion to supplement the record is hereby denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.